PER CURIAM.
¶ 1. This is a motion for reconsideration filed by the Office of Lawyer Regulation (OLR), f/k/a the Board of Attorneys Professional Responsibility, seeking clarification of the opinion issued in this matter on November 29, 2001. The motion has identified two inadvertent omissions from the opinion. The motion is denied but the original opinion is modified by adding ¶¶ 37a and 54a and by substituting new ¶ 38 as follows:
¶ 37a Based on these findings, the referee concluded that Attorney Karlsson's failure to comply with discovery requests and name witnesses which resulted in an award of costs against her client and her failure to enter the judgment in favor of her client, was a failure to act with reasonable diligence and promptness in representing her client, PM., in violation of SCR 20:1.3.
¶ 38 The referee also concluded that Attorney Karlsson's failure to respond to numerous telephone calls made by or on behalf of EM. inquiring as to the status or outcome of his personal injury action, constituted a failure to keep her client reasonably informed about the status of the ■ matter and her failure to respond to a client's reasonable request for information in violation in SCR 20:1.4(a).
¶ 54a IT IS FURTHER ORDERED that for a period of two years after reinstatement Attorney Karlsson must arrange for another attorney, approved by the OLR director, to monitor Attorney Karlsson's practice in quarterly meetings with her at which the status of *9Attorney Karlsson's client files will be reviewed and the monitoring attorney will then submit quarterly reports to the OLR on the status of all pending matters in Attorney Karlsson's practice. -